Title: Adams’ Minutes of the Argument: Barnstable Superior Court, May 1767
From: Adams, John
To: 


       Otis. Certificate of General Assembly.
       Law very much altered of late Times.
       To prevent Gothic Contentions and single Combats.
       High Proceedings.
       Strange 747. Order for Allom. Forgery at common Law.
       Protection from a Member.
       Possibility of Damage.
       Reason of the Thing. Injury.
       Paper indictable.
       Public Record.
       Q. If Cotton had forgd this Paper, whether he would have been liable to an Indictment for a Misdemeanor?
       4. Bac. 506.
       Made a false Record. Forgery of a Writ.
       Great Slander and Defamation.
       Court unanimous Nyes Words actionable.
      